Field, C. J.
The testator died on April 5, 1875; Charlotte A. Joy died on March 13,-1892; Moses Joy died on June 19, 1895; and Elizabeth Greene died in July, 1877, leaving two sons, who are now living. Moses Joy, Jr. is still living. It thus appears that at the time of Moses Joy’s death one of his children was dead and one was living. The fifth article of the will is as follows:
“ Fifth. I hereby direct my said trustees to appropriate and set apart one one-tenth part of all my estate devised and bequeathed to them, and to pay the interest and income derived from the same in semi-annual payments to my brother Moses Joy, now of Nantucket, Massachusetts, for his own use and benefit during the term of his life. And if at his decease his daughter Elizabeth Greene, wife of Darwin A. Greene, now of New York City, and his son Moses Joy, Jr., be then living, I hereby direct my said trustees to immediately convey, transfer, and set over to them in equal portions that portion of my estate which was set apart for the use of their father, Moses Joy. But if, at the decease of my brother Moses Joy, his children above named shall not then be living, I hereby direct my trustees to pay to my wife, Charlotte A. Joy, during her life, the income derived from that part of my estate that would have been paid to the above named children of my brother Moses, or either of them, and at her decease to immediately convey, transfer, and set over such portion of my estate as the said children, or either of them, would have received if living, to the trustees of 1 Antioch College of Yellow Springs,’ Greene County, Ohio, subject to the same conditions and restrictions, and to be used for the same purposes and in the same manner as directed in that clause of this will relating to the final disposition — after the decease of my wife — of that portion of my estate from which she has derived her income.”
*183We are of opinion that the interests of Elizabeth Greene and Moses Joy, Jr., under this article of the will, were contingent during the life of Moses Joy, and were several; that each was to be entitled to one half of that portion of the estate set apart for the use of Moses Joy, if he or she were living at the decease of Moses Joy; and that therefore Moses Joy, who was junior until the death of his father, is now entitled to one half of this property, and the trustees of Antioch College are entitled to the other half. Decree accordingly.